December 19, 2008


Mr. Wesson H. Tribble
Tribble & Sanders
3050 Post Oak Blvd., Suite 1350
Houston, TX 77056
Mr. Otto D. Hewitt III
Hewitt Law Firm
1600 E. Highway 6, Suite 330
Alvin, TX 77511

RE:   Case Number:  06-0987
      Court of Appeals Number:  01-04-01168-CV
      Trial Court Number:  2002-08501

Style:      UNITED STATES FIDELITY AND GUARANTY COMPANY
      v.
      LOUIS GOUDEAU

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Alton C. Todd      |
|   |Mr. Charles Bacarisse  |
|   |Ms. M. Karinne         |
|   |McCullough             |
|   |Mr. David W. Holman    |